Case: 17-40166      Document: 00514197026         Page: 1    Date Filed: 10/16/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit


                                    No. 17-40166                                    FILED
                                  Summary Calendar
                                                                             October 16, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOEL ARISTIGUES ARANA-RIVERA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:16-CR-743-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Joel Aristigues Arana-Rivera appeals his 42-month sentence for illegally
reentering the United States after being deported. Citing 18 U.S.C. § 3553(a),
the district court imposed an upward variance of 15 months above the advisory
guideline maximum to protect the public and to deter future criminal conduct.
The court based the variance on the seriousness of Arana-Rivera’s prior




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40166     Document: 00514197026     Page: 2   Date Filed: 10/16/2017


                                  No. 17-40166

Virginia convictions for aggravated malicious wounding, robbery, and burglary
with a deadly weapon.
      All sentences are reviewed for reasonableness under an abuse-of-
discretion standard. Gall v. United States, 552 U.S. 38, 46 (2007); Rita v.
United States, 551 U.S. 338, 351 (2007). Arana-Rivera does not allege any
procedural error, but contends only that the sentence is substantively
unreasonable. See Gall, 552 U.S. at 51. Accordingly, we consider whether the
sentence “(1) does not account for a factor that should have received significant
weight, (2) gives significant weight to an irrelevant or improper factor, or
(3) represents a clear error of judgment in balancing the sentencing factors.”
United States v. Chandler, 732 F.3d 434, 437 (5th Cir. 2013) (internal quotation
marks and citation omitted). Still, we “give due deference to the district court’s
decision that the § 3553(a) factors, on a whole, justify the extent of the
variance,” and reversal is not warranted even if we “might reasonably have
concluded that a different sentence was appropriate.” Gall, 552 U.S. at 51.
      Arana-Rivera asserts that the district court did not give adequate weight
to his youth at the time of the prior offenses. The court was aware of Arana-
Rivera’s youth but reasonably concluded that he had “committed a pretty adult
crime.” The court also heard and rejected an account of the criminal activity,
in which defense counsel suggested that Arana-Rivera was little more than a
guilty bystander.
      Although Arana-Rivera denies asking us to reweigh the sentencing
factors, he is necessarily asking us to substitute his assessment of those factors
for the district court’s assessment, which is contrary to the deferential review
dictated by Gall. See Gall, 552 U.S. at 51. Further, the degree of deviation
was comparable to or less than other above-guideline sentences we have




                                        2
    Case: 17-40166     Document: 00514197026    Page: 3   Date Filed: 10/16/2017


                                 No. 17-40166

affirmed. See United States v. Herrera-Garduno, 519 F.3d 526, 531-32 (5th
Cir. 2008) (collecting cases).
      In light of the deference due to the sentencing court, the sentence is not
substantively unreasonable, and the judgment is AFFIRMED. See Gall, 552
U.S. at 51.




                                       3